 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MARISSA HARRIS (NYBN 4763025)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        FAX: (408) 535-5066
          marissa.harris@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12
   UNITED STATES OF AMERICA,                    ) CASE NO. 18-CR-001 BLF
13                                              )
          Plaintiff,                            ) JOINT STIPULATION AND ORDER FOR
14                                              ) EXCLUSION OF TIME FROM SEPTEMBER 24,
          v.                                    ) 2019 UNTIL NOVEMBER 5, 2019 FROM THE
15                                              ) SPEEDY TRIAL ACT CALCULATION [18 U.S.C.
   OSCAR CAMACHO, JR.,                          ) § 3161(H)(7)(A) AND (H)(7)(B)(IV)]
16                                              )
          Defendant.                            )
17                                              )
18                                            JOINT STIPULATION
19          On September 24, 2019, the parties appeared before the Honorable Beth L. Freeman for a status
20 conference. Defense counsel requested a continuance and exclusion of time to coordinate with

21 Camacho Jr.’s new defense counsel in another criminal case charged in the Central District of California

22 and to further consider potential global resolutions of both cases, including a transfer or dismissal of this

23 case upon sentencing in the Central District. Accordingly, the parties agreed to continue the present

24 case for a status conference on November 5, 2019, at 9:00 a.m.

25          The parties hereby stipulate that the time between September 24, 2019 and November 5, 2019, at
26 9:00 a.m., should be excluded from the period of time within which the defendant’s trial must
27 commence pursuant to the Speedy Trial Act in order to allow each counsel sufficient time to effectively

28                                                        1
     JOINT STIPULATION AND ORDER TO EXCLUDE TIME 18-CR-001
     BLF
30
 1 prepare, taking into account the exercise of due diligence. Furthermore, the parties stipulate that the

 2 ends of justice served by granting the request outweigh the best interest of the public and the defendant

 3 in a speedy trial.

 4                                                               Respectfully submitted,

 5                                                               DAVID L. ANDERSON
                                                                 United States Attorney
 6

 7 DATED: September 25, 2019                                            /s/
                                                                 MARISSA HARRIS
 8                                                               Assistant United States Attorney
 9

10 DATED: September 25, 2019                                           /s/
                                                                 MICHAEL HINCKLEY
11                                                               Counsel for Oscar Camacho, Jr.
12

13                                            ORDER

14          Based upon the stipulation of the parties, and for good cause shown, the COURT HEREBY

15 ORDERS that the time between September 24, 2019 and November 5, 2019, at 9:00 a.m., is excluded

16 under the Speedy Trial Act, Title 18, United States Code, Sections 3161(h)(7)(A) and 3161(h)(7)(B)(iv).

17 The Court finds that the failure to grant this request would unreasonably deny each counsel sufficient

18 time to effectively prepare, taking into account the exercise of due diligence. Furthermore, the Court

19 finds that the ends of justice served by granting the request outweigh the best interest of the public and

20 the defendant in a speedy trial and in the prompt disposition of criminal cases.

21          The Court therefore concludes that this exclusion of time should be made under Title 18, United

22 States Code, Sections 3161(h)(7)(A) and 3161(h)(7)(B)(iv).

23

24 DATED: September 27, 2019
                                                                 HON. BETH L. FREEMAN
25                                                               UNITED STATES DISTRICT JUDGE
26
27

28                                                       2
     JOINT STIPULATION AND ORDER TO EXCLUDE TIME 18-CR-001
     BLF
30
